
	
		II
		110th CONGRESS
		2d Session
		S. 3246
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mr. Cardin (for himself,
			 Ms. Snowe, and Ms. Mikulski) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  Secretary of the Treasury to set the standard mileage rate for use of a
		  passenger automobile for purposes of the charitable contributions
		  deduction.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Deal for Volunteers Act of
			 2008.
		2.Determination of
			 standard mileage rate for charitable contributions deduction
			(a)In
			 generalSubsection (i) of section 170 of the Internal Revenue
			 Code of 1986 (relating to standard mileage rate for use of passenger
			 automobile) is amended to read as follows:
				
					(i)Standard
				mileage rate for use of passenger automobileFor purposes of
				computing the deduction under this section for use of a passenger automobile,
				the standard mileage rate shall be the rate determined by the
				Secretary.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to miles
			 traveled after the date of the enactment of this Act.
			
